MANAGEMENT INCENTIVE PLAN DOCUMENT
Fiscal Year 2006

Plan Name and Effective Date

The name of this Plan is the ADC Telecommunications, Inc. Management Incentive
Plan. The plan is effective from November 1, 2005 through October 31, 2006.

Purpose

The purpose of the Plan is to provide, with full regard to the protection of
shareholder’s investments, a direct financial incentive for eligible managers
and individual contributors to make a significant contribution to ADC’s
established goals.

Eligibility

Eligibility for Fiscal Year 2006 is limited to full or part-time regular
employees in the U.S. and in such other countries where ADC has specifically
notified employees of eligibility for participation in the Plan. Eligibility for
participation in this Plan is limited to such employees who hold executive,
certain management and higher-level individual contributor positions. Temporary
employees and independent contractors are not eligible for participation in this
plan. In order to be eligible, an employee cannot participate in any other ADC
incentive plan, except as approved by the Compensation and Organization
Committee of the Board of Directors or the CEO, and must be employed in an
eligible position on or before October 1, 2006.

Timing of Payment

Payments that become due under this Plan are made as soon as administratively
feasible following the close of ADC’s fiscal year, generally in late December or
early January. All payments are subject to appropriate withholdings.

Plan Goals

The Plan reinforces the key goals that support ADC’s long-term strategic plans.
The key factors in ADC’s FY06 corporate success are net sales, pro forma
operating income and free cash flow. The key factors in ADC’s FY06 regional
success are net sales, pro forma operating income and cash conversion cycles.
For global business units, excluding APS, the key factors for FY06 are net
sales, global contribution margin and inventory turns. For APS U.S., the key
factors for FY06 are net sales with product pull-through, net sales without
product pull-through, contribution margin with product pull-through, and
contribution margin without product pull-through. For APS France and APS
Germany, the key factors for FY06 are net sales with product pull-through, net
sales without product pull-through, contribution margin and cash conversion
cycle. These goals are set at the ADC, regional, and global business unit
levels. Accounting methodology changes may dictate corresponding goal
modifications during the plan year.

1

Following is a description of the plan components:

      Plan Goal   Definition
Net Sales / Revenue
  The amount ADC can recognize in accordance with General Accepted Accounting
Principles (GAAP) for goods shipped or services provided to third party
customers,
net of returns received and discounts.
 
   
 
   
Pro Forma Operating
Income
  Net sales less the everyday expenses of doing business, including cost of
incentive
payments. It does not take into account interest income, interest expense, or
other income/loss or income tax. It also excludes restructuring and other
one-time
expenses that are not reflective of the ongoing business. For FY06, any stock
option expense will be excluded from pro forma operating income for incentive
calculation.
 
   
 
   
Free Cash Flow
  ADC Cash from Operations including restructuring charges less capital
expenditures.
 
   
 
   
Cash Conversion
Cycle (Days)*
  Days Sales Outstanding (DSO) plus Days of Inventory Supply (DoS) less Days
Payables
Outstanding (DPO).
Above metrics are based upon 3rd party sales, net of reserves and
calculated based upon the average monthly balances of inventory, receivables,
and
payables. Days of Inventory Supply = 360 / Inventory Turns
 
   
 
   
Inventory Turns**
  3rd party cost of sales divided by average monthly net inventory balance.
 
   
 
   
Product Pull Through
  ADC divisional product sales that are sold through ADC Professional Services
channels.
 
   
 
   
Business Unit
Contribution Margin
  Net sales less the cost to produce the products or services sold and less
certain
costs directly associated with that business unit including but not limited to
engineering, product management, and administrative expenses. It does not take
into account operating expenses deemed regional during the budgeting process,
corporate allocations, interest income, interest expense, other income/loss or
income tax. It also excludes restructuring and other one-time expenses that are
not reflective of the ongoing business. For FY06, any stock option expense will
be
excluded from business unit contribution margin for incentive calculation.
 
   

*For APS, the Cash Conversion Cycle calculation only includes Furnish Cost of
Goods Sold.

**For Global Connectivity Solutions the measure is Adjusted Inventory Turns:
(Inventory Turns x Percent Ship-to-Request). Percent Ship-to-Request is based on
only Americas deliveries since the metric is not available elsewhere.

NOTE: For the regions and business units, revenue, contribution margin, and
operating income are measured on Plan foreign exchange rates.

Goal Weightings

Employees serving multiple business units and multiple regions have 100% of
their incentive plan based on ADC goals and results. Employees in the U.S.
dedicated to only one business unit have portion of their incentive based on ADC
results and a portion on global business unit results. Employees outside of the
U.S. dedicated to only one business unit (excluding APS) have a portion of their
incentive based on ADC results and the remaining portion equally split between
global business unit results and regional results. Employees serving only one
region have a portion of their incentive based on ADC results and a portion on
regional results. Employees in APS will not be subject to a regional metric;
instead APS participants will be subject to the APS business metrics for their
country. Each participant will be notified of their applicable business unit or
region, if any. The weightings for business unit or regional participation are
as follows:

                  Grade   ADC Weighting BU or Regional Weighting
Grade 19+
    50 %     50 %
 
               
 
               
Grades 15-18
    30 %     70 %
 
               

Individual Performance

Exceptional individual performance can be recognized in the MIP program. An
ADC-wide award pool is available to supplement the financial-based awards for
outstanding performers.

ADC Performance Gate

To ensure protection of shareholder interest, an established level of ADC pro
forma operating income must be achieved before an incentive payment can be
generated.

Calculation of Payment

Prior to making any payment under this Plan, the Board of Directors must
determine that the claimed business performance levels have been achieved. The
Board of Directors has complete authority and discretion to determine whether
performance levels have been achieved, including without limitation the
authority and discretion to properly calculate pro forma operating income. The
size of an incentive award will be based on three factors:



  1.   Target Incentive Opportunity – Determined on the basis of the ADC salary
grade associated with an individual’s job and country of work. It is expressed
as a percentage of an individual’s FY 2006 eligible base salary earnings.



  2.   FY2006 Eligible Base Salary – This is the amount paid to the participant
during the fiscal year in Base Salary.



  3.   Business Performance in comparison with the established goals.

While each goal has a threshold of 0% of target incentive opportunity, the
minimum individual payment is a total payment of 10% of an employee’s target. If
incentives earned total less than 10% of target, no payout will be made. The
maximum award attributable to each performance factor is 200% of its target. The
maximum total individual award is 200% of the target payout. This maximum
includes any MIP award also provided for exceptional individual performance.
Specific financial goals have been established for 0%, 100%, and 200% of target.
Results between these specific points are interpolated for each goal.

2

Here is an example of a hypothetical award calculation.

Assume a Regional Plan participant with the following facts, in a scenario where
the ADC performance gate has been met:

     
Target Opportunity:
  15% of base salary earnings
 
   
FY06 Eligible Base Salary:
  70,000 EUR
 
   
Business Performance Percentages:
  Hypothetical ADC and regional
results shown in the following
table

                          Metrics   Measure Weighting   Performance   Wtd. Perf.
ADC Level Metrics                        
Net Sales
    40 %     107 %     42.8 %
Pro Forma Operating Income
    40 %     95 %     38.0 %
 
                       
Free Cash Flow
    20 %     102 %     20.4 %
 
                       
 
                    101.2 %
 
                       
Regional Level Metrics
                       
 
                       
Net Sales
    40 %     110 %     44.0 %
Proforma Operating Income
    40 %     95 %     38.0 %
 
                       
Cash Conversion Cycle
    20 %     108 %     21.6 %
 
                       
 
                    103.6 %
 
                       
Overall Weighted Performance
                       
 
                       
ADC Metrics
    30 %     101.2 %     30.4 %
Regional Metrics
    70 %     103.6 %     72.5 %
 
                       
 
                    102.9 %
 
                       

Payment Calculation: 70,000 (base salary) * 15% (incentive target) * 102.9%
(business performance) = 10,805 EUR

Effect of Change in Employment Status

Termination of Employment. If employment with ADC is terminated for any reason
other than death and if the Employment Termination Date occurs prior to the end
of the Fiscal Year, a participant will not receive an award under the Plan. For
purposes of this Plan, the “Employment Termination Date” is the date that the
participant ceases to be an employee of ADC (as determined by the company). In
the case of termination of employment by ADC, the Employment Termination Date
shall be determined without regard to whether such termination is with or
without cause or with or without reasonable notice.

Transfer, Promotion or Demotion to another position with a different ADC
incentive plan, target incentive opportunity or business goals. A participant,
who transfers, is promoted or demoted to another position with a different plan,
target incentive opportunity or business goals will receive a prorated
calculation of payment based upon the number of months served in each position.
The participant must be in the new position by the first of the month in order
to receive credit for that month under the new plan, target or goals. For
example, a participant transferring from Wireless to Connectivity on June 10
would receive eight months payment under the Wireless plan (November 1 —
June 30) and four months under Connectivity (July 1 – October 31). In order to
receive payment under MIP, a participant must have completed one full month of
service under the plan during that plan year.

Death. If a participant dies during the fiscal year, a pro-rated payment will be
made to the participant’s estate after the end of the fiscal year. The payment
will be based upon the time the participant served in the eligible position
during the fiscal year.

Administration
A Management Incentive Plan Committee (“Committee”), appointed and authorized by
the Compensation Committee of the Company’s Board of Directors, will administer
this Plan. Subject to the complete and full discretion of the Compensation
Committee of the Board of Directors, the Committee is authorized to make all
decisions as required in administration of the Plan and to exercise its
discretion to define, interpret, construe, apply, approve, administer, withdraw
and make any exceptions to the terms of the Plan.

Right to Modify
ADC reserves the right to modify or adjust the Plan at any time in its sole
discretion either in whole or with respect to a particular business unit. The
Participant explicitly agrees with this modification right of ADC.

Governing Law
The Plan is made and shall be construed in accordance with the laws of the State
of Minnesota, U.S.A. without regard to conflicts of law principles thereof, or
those of any other state of the U.S.A. or of any other country, province or
city.

Severability
If any provision of this Plan is held invalid, illegal or unenforceable by a
court or tribunal of a competent jurisdiction, this Plan shall be deemed
severable and such invalidity, illegality or unenforceability shall not affect
any other provision of this Plan which shall be enforced in accordance with the
intent of this Plan.

Assignment
The Company shall have the right to assign this Plan to its successors and
assigns and this Plan shall inure to the benefit of and be enforceable by said
successors and assigns. Participant may not assign this Plan or any rights
hereunder.

Entire Understanding
This Plan constitutes the entire understanding between the parties regarding the
payment of incentive compensation under this Plan, and it supercedes any and all
prior agreements or understandings, whether oral or written, express or implied,
on such subject matter.

No Acquired Rights or Entitlements/Plan Amendment or Termination
The Plan shall not entitle Participants to any future compensation. The Plan is
not an element of the employees’ salary or base compensation and shall not be
considered as part of such in the event of severance, redundancy, or
resignation. ADC has no obligation to offer incentive plans to Participants in
the future, and the plan shall be effective only for the time period specified
in the plan and shall not be deemed to renew year over year. The Participant
understands and accepts that the incentive payments made under the Plan are
entirely at the sole discretion of ADC. Specifically, ADC assumes no obligation
to the Participant under this Plan with respect to any doctrine or principle of
acquired rights or similar concept. Subject to the provisions of the Plan, ADC
may amend or terminate the Plan or discontinue the payment of incentives under
the Plan at any time, at its sole discretion and without advance notice.

3